         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  KENDRICK R. MARTIN,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 119-147

                  FREDRICK PRYOR, Prison Guard,

                                        Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated October 21, 2019 adopting the Magistrate Judge's Report and

                     Recommendations as the Court's opinion and overruling Plaintiff's objections, that Plaintiff's case is

                     dismissed without prejudice as a sanction for Plaintiff's abuse of the judicial process. This case

                     stands closed.




            10/21/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
